       Case 3:13-cv-30125-PBS Document 443-1 Filed 02/15/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS
                                     (BOSTON DIVISION)
__________________________________________
                                                    )
MARK ANTHONY REID,                                  )
                                                    )
on behalf of himself and others similarly situated, )
                                                    )
       Petitioners/Plaintiffs,                      )
                                                    ) C.A. No. 3:13-cv-30125-PBS
       v.                                           )
                                                    )
CHRISTOPHER DONELAN, SHERIFF,                       )
FRANKLIN COUNTY, MASS., ET AL.,                     )
                                                    )
       Respondents/Defendants.                      )
__________________________________________)

                             RESPONDENTS’ EXHIBIT 1
Case 3:13-cv-30125-PBS Document 443-1 Filed 02/15/19 Page 2 of 4
       Case 3:13-cv-30125-PBS Document 443-1 Filed 02/15/19 Page 3 of 4




   granted Mr. Charles, Deferral of Removal under the Convention Against Torture pursuant to

   8 C.F.R. § 1208.17. When Charles was released from state prison to parole on February 24,

   2010, he was not taken into immigration custody due to the grant of deferral of removal.

6. Mr. Charles next came to the attention of immigration officials in August of 2013 while he

   was detained by the state of Connecticut on pending criminal charges. In March of 2017 ,

   while Mr. Charles was serving this criminal sentence for Assault in the First Degree in

   violation of C.G.S. §53a-59, ICE's Office of the Principal Legal Advisor filed a motion to

   reopen the grant of deferral of removal. The motion was granted, and the case was set for a

   new hearing on the immigration court's IHP docket.

7. Charles was released from criminal custody on February 2, 2018 and entered immigration

   custody for the first time. Due to his January 9, 2003, final order of removal Charles is

   subject to the provisions of 8 U.S.C. § 123l(a) (Detention and removal of aliens ordered

   removed).

8. On February 22, 2018 the immigration judge denied Charles' application for deferral of

   removal pursuant to the Convention Against Torture. On October 3, 2018, the Board of

   Immigration Appeals dismissed Charles's appeal. On October 19, 2018 Charles filed a

   Petition for Review of the Board of Immigration Appeals order and a Motion to Stay his

   removal. On December 11, 2018 the Second Circuit Court of Appeals granted Charles a stay

   of removal.

9. Upon review of the official records available to me as a Deportation Officer, I declare that

   Leo Felix Charles was released from ICE custody on February 14, 2019.



       I declare under penalty of perjury that the foregoing is true and correct.
Case 3:13-cv-30125-PBS Document 443-1 Filed 02/15/19 Page 4 of 4
